Title: To James Madison from John Dickinson, 7 April 1801
From: Dickinson, John
To: Madison, James


Dear Friend,
Wilmington the 7th of the 4th Month 1801
Accept my heartiest Congratulations on thy advancement to the secretary’s office.
My Mind has for several Years been deeply distressed, by the artificial Storm that has agitated this Land.
The late Changes open a cheerful Prospect to those who love their Country; and one of the most pleasing Circumstances is thy holding thy present station.
I am too old, and, I believe Myself too independent to flatter, yet I think it not only excuseable, but a sort of Duty to testify the lively Hopes entertained of public Blessings to be derived from the existing Administration.
That thy share in it may be in the highest Degree advantageous to these states, and agreable to thyself, is the fervent Prayer of thy truely affectionate Friend
John Dickinson
 

   
   RC (DLC). Docketed by JM.



   
   After his service at the Federal Convention in 1787 Dickinson eschewed an active role in politics, but this allusion to “the artificial Storm” indicates his concern over the drift of events during John Adams’s administration.


